DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in PCT/JP2017/028214, filed on August 03, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments filed on January 28, 2021 have been entered.
Claims 1-8, and 10-13 have been amended.
	Claim 9 has been cancelled.
	Claims 14-16 have been added.

      Response to Arguments
Applicant’s arguments filed on January 28, 2021 have been fully considered but are moot in view of the new grounds of rejection presented in this Office action in view of Qvist.  







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:  

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:  
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: requesting unit, acquisition unit, addition unit, transmission unit, storage unit, reception unit, processing unit, and disassociation unit in claim 1; addition unit in claims 2 and 3; requesting unit in claim 4; reception unit in claim 5; requesting unit in claim 7; requesting unit in claim 8; requesting unit and disassociation unit in claim 10; step of transmitting, step of acquiring, step of adding, and step of transmitting in claims 12 and 13 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
 7.30.06) 
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (Pub. No. US 2016/0330186), in view of Qvist et al. (Pub. No. US 2019/0155235), hereinafter Qvist, and  in view of Ishi et al. (Ishi, Development and Evaluation of a P2P Streaming System with Hop Limit for Sensor Data Stream with Different Collection Cycles), hereinafter Ishi.

Claim 1. 	Hansen discloses a data collection system comprising: a client apparatus and a server apparatus (Fig. 1B); 
the client apparatus comprising: 
a requesting unit that, upon a connection with the server apparatus being established, transmits a request that includes attribute information that indicates an attribute of a data group, to the server apparatus via the connection (Parag. [0033]; (The art teaches that a sensor information module (i.e., within a server 170 (Fig. 1C)) receives a query from a registered gateway about whether a sensor is registered and how to manage the sensor's data (i.e., the gateway transmits a query to the server, wherein the query is associated with the sensor and its data))),
the attribute information indicating whether to save the data group in the server apparatus or retransmit the data group from the server apparatus; 
an acquisition unit that acquires data (Parag. [0048]; (The art teaches that the gateway receives data and identifying information or enumerators from a sensor));  
an addition unit that adds, to unit data that includes the acquired data, a stream ID that identifies the data group to which the unit data belongs, and that is associated with the connection (Parag. [0021] and Parag. [0048]; (The art teaches that the gateway receives data and identifying information or enumerators from a sensor. Examples of sensor enumerators can include, but are not limited to, the type of sensor, the manufacturer of the sensor, the owner of the sensor, the location of the sensor, the type of data collected by the sensor, and any other relevant commissioning information related to the sensor. The art teaches that each sensor is being identified by a unique identifier (i.e., which identifies the sensor data). Note: The applicant defined the stream ID as an identifier of a data group)); and  
a transmission unit that transmits the unit data to which the stream ID has been added, to the server apparatus via the connection (Parag. [0021], Parag. [0023], Parag. [0048]; (The art teaches that the gateway aggregate data from the sensors and uploads it to the enumeration server (i.e., data is transmitted to the server). The art teaches that the gateway receives data and identifying information or enumerators from a sensor)); and
the server apparatus comprising: 
a storage unit that stores the attribute information included in the request, and the stream ID, in association with each other (Parag. [0021], Parag. [0030-0031], and Fig. 1C; (The art teaches that the enumeration server maintain the data obtained from the registered sensors and stores the sensor information and the sensor data, and the databases can be implemented as a relational database)); 
a reception unit that receives the unit data from the client apparatus (Parag. [0048], Parag. [0023]; (The art teaches that the gateway aggregate data from the sensors and uploads it to the enumeration server (i.e., data is transmitted to the server))); -2-Application No. 16/631,877  
a processing unit that performs, on the received unit data, processing corresponding to the attribute of the data group identified by the stream ID added to the unit data (Parag. [0030-0031] and Fig. 1C; (The art teaches that the enumeration server maintain the data obtained from the registered sensors and stores the sensor information and the sensor data, and the databases can be implemented as a relational database)).
Hansen doesn’t explicitly disclose the attribute information indicating whether to save the data group in the server apparatus or retransmit the data group from the server apparatus; and a disassociation unit that disassociates the attribute information and the stream ID from each other upon the connection being deactivated.  
		However, Qvist disclose transmitting a request that includes the attribute information indicating whether to save the data group in the server apparatus or retransmit the data group from the server apparatus (Parag. [0019-0020], Parag. [0029], and Parag. [0033]; (The art teaches that sensor data transmitted on the raw data stream from a wind turbine to a wind farm server is generally stored at the wind farm server and provided to client systems in response to requests for the data or according to a configured data retrieval policy. The sensor data is being collected and stored on the server. The server receives queries from a client device and, in response, transmits the requested specified data to the client device (i.e., the server retransmits the sensor data in response to a request from the client device, as consistent with the applicant’s definition). The art teaches that the query identifies particular turbine, date range, and number of (or type of) sensors, and the server parses a data table to generate a report for transmission. Note: The applicant defines the data group as a group consisting of pieces of data that belong to the same group)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Qvist. This would be convenient to advantageously providing for simplified maintenance of data services within a wind farm (Parag. [0005]).				
Ishi discloses a disassociation unit that disassociates the attribute information and the stream ID from each other upon the connection being deactivated (Pages 13-14, “3.3.3 .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen in view of Qvist to incorporate the teaching of Ishi. This would be convenient to check whether or not an effectiveness similar to that in the simulation can be obtained in the actual environment that is under the influence of the characteristics of the communication route and the terminal, and to check what kind of behavior is exhibited by the system in the actual environment (Page 4, Second paragraph). 

Claim 4.	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,  
Hansen further discloses wherein the requesting unit determines the stream ID (Parag. [0021] and Parag. [0025]; (The art teaches that the gateway queries the server in an attempt to obtain the information needed to identify a sensor and manage the sensor’s data. The art teaches that each sensor is being identified by a unique identifier (i.e., which identifies the sensor data). Note: The applicant defined the stream ID as an identifier of a data group)), and the request includes the attribute information and the stream ID (Parag. [0021] and Parag. [0033]; (The art teaches that a sensor information module (i.e., within a server 170 (Fig. 1C)) receives a query from a registered gateway about whether a sensor is registered and how to manage the sensor's data (i.e., the gateway transmits a query to the server, wherein the query is associated with the sensor and its data))). 

Claim 5. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,  
Hansen further disclose the client apparatus further comprising a reception unit that receives a response that includes the stream ID, from the server apparatus via the connection, according to the request (Parag. [0021] and Parag. [0052]; (the art teaches that the gateway receives response to the query from the enumeration server. The response includes .   

Claim 6. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,
Hansen further discloses wherein the data group have a plurality of types of attributes, and the request includes attribute information that indicates the plurality of types of attributes (Parag. [0011], Parag. [0014], Parag. [0023]; (The art teaches that the gateway aggregate data from the sensors and uploads it to the enumeration server. The data is gathered from multiple sensors that collect different types of data. The art teaches that a sensor information module (i.e., within a server 170 (Fig. 1C)) receives a query from a registered gateway about whether a sensor is registered and how to manage the sensor's data (i.e., the gateway transmits a query to the server, wherein the query is associated with the sensor and its data))).  

Claim 7. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,   
Hansen further discloses wherein the requesting unit transmits a single request that includes a plurality of pieces of attribute information that indicate attributes of a plurality of data groups (Parag. [0021], Parag. [0023], and Parag. [0048]; (The art teaches that the gateway aggregate data from the sensors and uploads it to the enumeration server. The gateway receives data and identifying information or enumerators (e.g., the type of sensor, the manufacturer of the sensor, the owner of the sensor, the location of the sensor, the type of data collected by the sensor, and any other relevant commissioning information related to the sensor) from a sensor)).    



Claim 8. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,   
Hansen further discloses wherein the requesting unit transmits the request upon the connection being established (Parag. [0033]; (The art teaches that a sensor information module (i.e., within a server 170 (Fig. 1C)) receives a query from a registered gateway about whether a sensor is registered and how to manage the sensor's data (i.e., the gateway transmits a query to the server through a communication network))). 

Claim 10. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,  
Hansen doesn’t explicitly disclose wherein the requesting unit transmits another request to disassociate the attribute information and the stream ID from each other, to the server apparatus via the connection, and the disassociation unit disassociates the attribute information and the stream ID from each other in response to the other request. 
However, Ishi discloses wherein the requesting unit transmits another request to disassociate the attribute information and the stream ID from each other, to the server apparatus via the connection, and the disassociation unit disassociates the attribute information and the stream ID from each other in response to the other request (Pages 13-14, “3.3.3 Sensor streaming”; (The art teaches that when a previous streaming transmission of sensor data associated with an ID ends (i.e., deactivated connection), a SensorAgent adds a stream ID and sequence numbers to the sensor data to be streamed, and the sensor data is retransmitted in accordance with the new streaming route chart associated with ID (i.e., the sensor data associated with a previous streaming ID becomes disassociated once the previous transmission ends))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Ishi. This would be convenient to check whether or not an effectiveness similar to that in the simulation can be obtained in the actual environment that is under the influence of the characteristics of the communication route and the terminal, and to check what kind of behavior is exhibited by the system in the actual environment (Page 4, Second paragraph). 

Claim 11. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,     
Hansen further discloses wherein the processing includes processing performed to transfer the data, and the request includes a transfer destination stream ID that identifies a transfer destination of the data (Parag. [0021], Parag. [0023], Parag. [0033], and Parag. [0048]; (The art teaches that the gateway aggregate data from the sensors and uploads it to the enumeration server (i.e., data is transmitted to the server). The art teaches that a sensor information module (i.e., within a server 170 (Fig. 1C)) receives a query from a registered gateway (i.e., the query would include the destination server identification). The art teaches that each sensor is being identified by a unique identifier (i.e., which identifies the sensor data). Note: The applicant defined the stream ID as an identifier of a data group)).  

Claim 12. 	Hansen discloses a data transmission method comprising: -4-Application No. 16/631,877 
a step, upon a connection with a server apparatus being established, of transmitting a request that includes attribute information that indicates an attribute of a data group, to the server apparatus via the connection (Parag. [0033]; (The art teaches that a sensor information module (i.e., within a server 170 (Fig. 1C)) receives a query from a registered gateway about whether a sensor is registered and how to manage the sensor's data (i.e., the gateway transmits a query to the server, wherein the query is associated with the sensor and its data))),  
a step of acquiring data (Parag. [0048]; (The art teaches that the gateway receives data and identifying information or enumerators from a sensor)); 
a step of adding, to unit data that includes the acquired data, a stream ID that identifies the data group to which the unit data belongs, and that is associated with the connection (Parag. [0021] and Parag. [0048]; (The art teaches that the gateway receives data and identifying information or enumerators from a sensor. Examples of sensor enumerators can include, but are not limited to, the type of sensor, the manufacturer of the sensor, the owner of the sensor, the location of the sensor, the type of data collected by the sensor, and any other relevant commissioning information related to the sensor. The art teaches that each sensor is being identified by a unique identifier (i.e., which identifies the sensor data). Note: The applicant defined the stream ID as an identifier of a data group)); and   
a step of transmitting the unit data to which the stream ID has been added, to the server apparatus via the connection (Parag. [0021], Parag. [0048], Parag. [0023]; (The art teaches that the gateway aggregate data from the sensors and uploads it to the enumeration server (i.e., data is transmitted to the server). The art teaches that the gateway receives data and identifying information or enumerators from a sensor)), wherein: 
the attribute information included in the request and the stream ID are stored in the server apparatus in association with each other (Parag. [0021], Parag. [0030-0031], and Fig. 1C; (The art teaches that the enumeration server maintain the data obtained from the registered sensors and stores the sensor information and the sensor data, and the databases can be implemented as a relational database)).
Hansen doesn’t explicitly disclose that the attribute information indicating whether to save the data group in the server apparatus or retransmit the data group from the server apparatus; and the attribute information and the stream ID are disassociated from each other upon the connection being deactivated.   
		However, Qvist discloses transmitting a request that includes the attribute information indicating whether to save the data group in the server apparatus or retransmit the data group from the server apparatus (Parag. [0019-0020], Parag. [0029], and Parag. [0033]; (The art teaches that sensor data transmitted on the raw data stream from a wind turbine to a wind farm server is generally stored at the wind farm server and provided to client systems in response to requests for the data or according to a configured data retrieval policy. The sensor data is being collected and stored on the server. The server receives queries from a client device and, in response, transmits the requested specified data to the client device (i.e., the server retransmits the sensor data in response to a request from the client device, as consistent with the applicant’s definition). The art teaches that the query identifies particular turbine, date range, and number of (or type of) sensors, and the server parses a data table to generate a report for transmission. Note: The applicant defines the data group as a group consisting of pieces of data that belong to the same group)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Qvist. This would be convenient to advantageously providing for simplified maintenance of data services within a wind farm (Parag. [0005]).
 the attribute information and the stream ID are disassociated from each other upon the connection being deactivated (Pages 13-14, “3.3.3 Sensor streaming”; (The art teaches that when a previous streaming transmission of sensor data associated with an ID ends (i.e., deactivated connection), a SensorAgent adds a stream ID and sequence numbers to the sensor data to be streamed, and the sensor data is retransmitted in accordance with the new streaming route chart associated with ID (i.e., the sensor data associated with a previous streaming ID becomes disassociated once the previous transmission ends))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen in view of Qvist to incorporate the teaching of Ishi. This would be convenient to check whether or not an effectiveness similar to that in the simulation can be obtained in the actual environment that is under the influence of the characteristics of the communication route and the terminal, and to check what kind of behavior is exhibited by the system in the actual environment (Page 4, Second paragraph).

Claim 13. 	Hansen discloses a non-transitory computer-readable medium storing thereon a program for causing a computer to execute a process (Parag. [0019-0020]; devices), the process comprising: 
a step, upon a connection with a server apparatus being established, of transmitting a request that includes attribute information that indicates an attribute of a data group, to the server apparatus via the connection (Parag. [0033]; (The art teaches that a sensor information module (i.e., within a server 170 (Fig. 1C)) receives a query from a registered gateway about whether a sensor is registered and how to manage the sensor's data (i.e., the gateway transmits a query to the server, wherein the query is associated with the sensor and its data))), 
a step of acquiring data (Parag. [0048]; (The art teaches that the gateway receives data and identifying information or enumerators from a sensor)); 
a step of adding, to unit data that includes the acquired data, a stream ID that identifies the data group to which the unit data belongs, and that is associated with the connection (Parag. [0021] and Parag. [0048]; (The art teaches that the gateway receives data and identifying information or enumerators from a sensor. Examples of sensor enumerators can include, but are not limited to, the type of sensor, the manufacturer of the sensor, the owner of ; and-5-Application No. 16/631,877 
a step of transmitting the unit data to which the stream ID has been added, to the server apparatus via the connection (Parag. [0021], Parag. [0023], Parag. [0048]; (The art teaches that the gateway aggregate data from the sensors and uploads it to the enumeration server (i.e., data is transmitted to the server). The art teaches that the gateway receives data and identifying information or enumerators from a sensor)), wherein: 
the attribute information included in the request and the stream ID are stored in the server apparatus in association with each other (Parag. [0021], Parag. [0030-0031], and Fig. 1C; (The art teaches that the enumeration server maintain the data obtained from the registered sensors and stores the sensor information and the sensor data, and the databases can be implemented as a relational database)). 
Hansen doesn’t explicitly disclose that the attribute information indicating whether to save the data group in the server apparatus or retransmit the data group from the server apparatus; and the attribute information and the stream ID are disassociated from each other upon the connection being deactivated.  
		However, Qvist disclose transmitting a request that includes the attribute information indicating whether to save the data group in the server apparatus or retransmit the data group from the server apparatus (Parag. [0019-0020], Parag. [0029], and Parag. [0033]; (The art teaches that sensor data transmitted on the raw data stream from a wind turbine to a wind farm server is generally stored at the wind farm server and provided to client systems in response to requests for the data or according to a configured data retrieval policy. The sensor data is being collected and stored on the server. The server receives queries from a client device and, in response, transmits the requested specified data to the client device (i.e., the server retransmits the sensor data in response to a request from the client device, as consistent with the applicant’s definition). The art teaches that the query identifies particular turbine, date range, and number of (or type of) sensors, and the server parses a data table to generate a report for transmission. Note: The applicant defines the data group as a group consisting of pieces of data that belong to the same group)).

Ishi discloses the attribute information and the stream ID are disassociated from each other upon the connection being deactivated (Pages 13-14, “3.3.3 Sensor streaming”; (The art teaches that when a previous streaming transmission of sensor data associated with an ID ends (i.e., deactivated connection), a SensorAgent adds a stream ID and sequence numbers to the sensor data to be streamed, and the sensor data is retransmitted in accordance with the new streaming route chart associated with ID (i.e., the sensor data associated with a previous streaming ID becomes disassociated once the previous transmission ends))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen in view of Qvist to incorporate the teaching of Ishi. This would be convenient to check whether or not an effectiveness similar to that in the simulation can be obtained in the actual environment that is under the influence of the characteristics of the communication route and the terminal, and to check what kind of behavior is exhibited by the system in the actual environment (Page 4, Second paragraph).

Claim 14. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,  
Hansen further discloses wherein the attribute information included in the request and the stream ID are stored in the server apparatus in association with each other (Parag. [0021], Parag. [0030-0031], and Fig. 1C; (The art teaches that the enumeration server maintain the data obtained from the registered sensors and stores the sensor information and the sensor data, and the databases can be implemented as a relational database)).
Hansen doesn’t explicitly disclose that the attribute information and the stream ID are associated in a table; and the attribute information and the stream ID are disassociated from each other upon the connection being deactivated such that the attribute information and the stream ID are removed from the table. 
However, Qvist discloses that the attribute information and the stream ID are associated in a table (Parag. [0029]; (The art teaches that the query identifies particular turbine, ; and the attribute information and the stream ID are removed from the table (Parag. [0023] and Parag. [0029]; (The art teaches that the data is stored in a table; and data could be removed)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Qvist. This would be convenient to advantageously providing for simplified maintenance of data services within a wind farm (Parag. [0005]).
Ishi discloses the attribute information and the stream ID are disassociated from each other upon the connection being deactivated (Pages 13-14, “3.3.3 Sensor streaming”; (The art teaches that when a previous streaming transmission of sensor data associated with an ID ends (i.e., deactivated connection), a SensorAgent adds a stream ID and sequence numbers to the sensor data to be streamed, and the sensor data is retransmitted in accordance with the new streaming route chart associated with ID (i.e., the sensor data associated with a previous streaming ID becomes disassociated once the previous transmission ends))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen in view of Qvist to incorporate the teaching of Ishi. This would be convenient to check whether or not an effectiveness similar to that in the simulation can be obtained in the actual environment that is under the influence of the characteristics of the communication route and the terminal, and to check what kind of behavior is exhibited by the system in the actual environment (Page 4, Second paragraph).
 
Claim 15 is taught by Hansen in view of Qvist and Ishi as described for claim 14.  

Claim 16 is taught by Hansen in view of Qvist and Ishi as described for claim 14.
	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (Pub. No. US 2016/0330186), in view of Qvist et al. (Pub. No. US 2019/0155235), hereinafter Qvist, and in view of Ishi et al. (Ishi, Development and Evaluation of a P2P Streaming System with Hop Limit for Sensor Data Stream with Different Collection Cycles), hereinafter Ishi, and in view of Arakawa et al. (JP2013008295), hereinafter Arakawa.
Claim 2. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1,  
Hansen doesn’t explicitly disclose wherein the unit data is a data block that includes the acquired data and a marker that delimits the data block from another data block, and the addition unit adds the stream ID to each constituent element of the data block. 
However, Ishi discloses that the addition unit adds the  stream ID to each constituent element of the data block (Pages 13, “3.3.3 Sensor streaming”; (The art teaches that the sequence numbers are obtained using a counter in the SensorAgent and sequential numbers are added by the SensorAgent to each piece of data)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Ishi. This would be convenient to check whether or not an effectiveness similar to that in the simulation can be obtained in the actual environment that is under the influence of the characteristics of the communication route and the terminal, and to check what kind of behavior is exhibited by the system in the actual environment (Page 4, Second paragraph).
Arakawa discloses wherein the unit data is a data block that includes the acquired data (Parag. [0049]; (The art teaches that the data is sensor data obtained through sensors)) and a marker that delimits the data block from another data block (Parag. [0052]; (The art teaches that the sensor data includes data or metadata coupled to one another with a delimiter in between)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Arakawa. This would be convenient for efficiently performing chunk generation processing and retrieval of data within a primary database in a sensor information recording system (Abstract).

Claim 3. 	Hansen in view of Qvist and Ishi discloses the data collection system according to claim 1, 
Hansen doesn’t explicitly disclose wherein the unit data is a data block that includes the acquired data and a marker that delimits the data block from another data block, and the addition unit adds the stream ID to at least a portion of the data block.   
the addition unit adds the identifier to at least a portion of the data block Pages 13, “3.3.3 Sensor streaming”; (The art teaches that the sequence numbers are obtained using a counter in the SensorAgent and sequential numbers are added by the SensorAgent to each piece of data)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Ishi. This would be convenient to check whether or not an effectiveness similar to that in the simulation can be obtained in the actual environment that is under the influence of the characteristics of the communication route and the terminal, and to check what kind of behavior is exhibited by the system in the actual environment (Page 4, Second paragraph).
Arakawa discloses wherein the unit data is a data block that includes the acquired data (Parag. [0049]; (The art teaches that the data is sensor data obtained through sensors)) and a marker that delimits the data block from another data block Parag. [0052]; (The art teaches that the sensor data includes data or metadata coupled to one another with a delimiter in between)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hansen to incorporate the teaching of Arakawa. This would be convenient for efficiently performing chunk generation processing and retrieval of data within a primary database in a sensor information recording system (Abstract).












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriwaki et al. (US 8,671,136) – Related art in the area of data retrieval for sensing data, (Abstract, a data retrieval method for sensing data for retrieving, from user terminals, data transmitted from a plurality of sensor nodes, the data retrieval method including a step for storing in distributed servers the data sent from the plurality of sensor nodes). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                                                                                                                                                                                                                                /WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442